[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
Each of the parties has moved for post judgment modification of child support predicated upon a substantial change in circumstances. Each has been duly heard, and indeed a substantial change in circumstances has been established.
The parties have argued that the guidelines should be CT Page 11179 utilized in accordance with the recent legislative revision thereof; that the formula for adjusting child support payments set forth in the judgment should or should not be abandoned; and that in this case the court set what it believes to be fair and reasonable child support.
The court finds that the plaintiff has an annual earning capacity of forty-five thousand ($45,000) dollars, and the defendant two hundred twenty thousand ($220,000) dollars. The court further finds that the child support guidelines are much too vague and uncertain to be utilized in this situation, as to do so suggests nothing more than raw speculation. The use of said guidelines in this case is inappropriate.
Accordingly, the defendant father is ordered to pay to the plaintiff mother as and for child support the sum of twenty-eight hundred ($2800) dollars per month, in two installments of fourteen hundred ($1400) dollars each, to coincide with his bimonthly pay schedule.
In addition to the foregoing child support, the defendant is ordered to pay as additional child support, sixty (60%) percent of the camp fees and/or summer recreational activity fees for the minor children. This payment shall be made by the delivery of collectible funds drawn to the order of the activity or activities and delivered to the plaintiff mother within ten (10) days of her presentment of invoices reflecting the charges for such activity or activities to the defendant father.
Each of the post judgment motions for modification is granted in accordance with the foregoing.
Moraghan, J.